Citation Nr: 1225715	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953 and from February 1955 to July 1957.  He died in May 1998.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran has not been provided adequate notice pursuant to the most recent interpretation of VA's duty to notify and assist claimants for death benefits.  In the context of a claim for service connection for the cause of a veteran's death for the purpose of Dependency and Indemnity Compensation (DIC) benefits, notice to the Veteran must include (1) a statement of the disabilities, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

A May 2008 letter from the Cincinnati VA Medical Center (VAMC) indicates that a request for records for the Veteran for the time period from July 1953 to July 1954 was conducted and the first record of treatment was in September 1977.  The letter further notes that because the first record of treatment was well outside the range date range requested and because the Veteran's medical file included thirty volumes of records, the records were not being submitted.  However, all VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all of the Veteran's VA treatment records should be obtained.  Additionally, the Veteran's representative noted in a June 2012 submission that the request for records was conducted using the Veteran's claims file number rather than his social security number and another request for all records since 1953 should be conducted.  Although VA treatment records and discharge summaries dated from April 1978 to August 1994 are associated with the claims file, it does not appear that all of the Veteran's VA treatment reports are of record.  

Finally, the Veteran's certificate of death shows that the immediate cause of the Veteran's death was cardiac arrest.  Congestive heart failure and cardiomyopathy are listed as conditions which gave rise to the immediate cause of death.  

The appellant has indicated that the Veteran, a Korean War veteran and recipient of the Purple Heart and Combat Infantry Badge, suffered from posttraumatic stress related to his service and that his psychiatric symptomatology contributed to his heart issues.  The Veteran was in receipt of service connection for residuals of shrapnel wounds to the left thigh prior to his death.  

The available post-service treatment records show treatment for coronary artery disease and unstable angina beginning in August 1977.  The available VA treatment reports show a diagnosis of coronary artery disease in October 1987.  The VA treatment reports also show reports of anxiety and depression.

In this case, no opinion has been obtained to determine whether the Veteran suffered from a psychiatric disorder related to his active service and, if so, whether any psychiatric disorder contributed to his death or, in the alternative whether any heart disorder was related to the Veteran's active service.  Consequently, a VA medical opinion should be obtained prior to final adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Send the Veteran a letter and ensure that all notification requirements are satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Specifically, the Veteran should be told of the evidence and information necessary to substantiate a claim for the cause of the Veteran's death for DIC purposes.  38 U.S.C.A. § 5103(a) (West 2002).  The notice to the Veteran must include (1) a statement of the disabilities, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disability not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

2.  Request all of the Veteran's VA treatment records located at the VAMC in Cincinnati, Ohio, to include treatment for the Veteran's heart disease and psychiatric symptoms beginning in 1953.  If records dated prior to 1977 are not available, that fact should be noted in the claims file.  If any other records are unavailable, any negative responses should be associated with the claims file.  The search should be conducted using both the Veteran's claims file number and his social security number.

3.  Arrange for a physician to review the entire record, especially those reports prepared in conjunction with diagnosis and treatment of the Veteran's heart disorders and psychiatric symptoms.  The report of examination should include the complete rationale for all opinions expressed.  The reviewer must review the claims file and must note that review in the report.

(a)  The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder was related to the Veteran's active service.

(b)  If so, the reviewer should provide an opinion whether it is at least as likely as not (50 percent or greater probability) that a psychiatric disorder caused or materially contributed to the Veteran's death as a result of cardiac arrest and the conditions of congestive heart failure and cardiomyopathy which gave rise to the immediate cause of death.  The reviewer should discuss whether any psychiatric disability related to service caused or aggravated any cardiac or cardiovascular disability.

(c)  The reviewer should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any heart disability was related to the Veteran's active service and, if so, whether the heart disability caused or materially contributed to the Veteran's death as a result of cardiac arrest.

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



